867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bob E. BAILES, Plaintiff-Appellant,v.Robert D. POTTER;  Raymond A. Abrams;  Barbara Delaney;  W.Frank McGuirt;  C.W. Kidd;  Buck Lyda;  Debra J.Stuart, Defendants-Appellees.
No. 88-7184.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 9, 1988.Decided:  Jan. 17, 1989.

Bob E. Bailes, appellant pro se.
Thomas J. Ashcraft, United States Attorney;  Charles Franklin Griffin (Griffin, Caldwell, Helder & Steelman, PA);  William McBlief (Womble, Carlyle, Sandridge & Rice), for appellees.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Proceeding pro se, Bob E. Bailes has appealed several interlocutory orders entered by the district court:  (1) an order granting one of the defendants an extension of time in which to answer;  (2) an order which denied Bailes' motion to strike the defendants' pleadings because they were mailed to the wrong address and which denied his motion for a default judgment;  and (3) an order denying his motion to have all pleadings sent to the address he listed on his complaint, rather than to his prison address.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the orders appealed from are not final orders, they are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are the orders appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, we find that the orders are not appealable as collateral orders under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
We dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
DISMISSED.